Spopford, J.
The judgment by default in this case was rendered on the 22d May: it was made final on the 24th May.
The defendant has assigned the prematurity of the definitive judgment as error patent upon the record.
It is answered that the judgment was not signed until the 26th May, and that then more than two clear days had elapsed since the preliminary judgment by default.
The error is none the less on that account; according to the record the definitive judgment was given on the 22d May [24th May. — Rep.]; the formality of signing it afterwards did not alter the fact that it was rendered too soon. C. P., 312, as amended by Act of April 30th, 1853, p. 268; C. P., 544, 546.
The exceptions filed by defendant were correctly overruled.
It is ordered that the judgment appealed from be reversed, and that the cause be remanded for a trial according to law, the costs of this appeal to be borne by the plaintiffs and appellees.